 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EVERETT LUTHER,                                      Case No. 3:19-cv-01449-CAB-NLS
     Booking #19723372,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION PURSUANT
                          vs.                             TO 28 U.S.C. § 1915(e)(2)(B) AND
14
     CALIFORNIA DEP’T OF                                  FOR FAILING TO PROSECUTE
15   CORRECTIONS AND                                      IN COMPLIANCE WITH
     REHABILITATION; SAN DIEGO                            COURT ORDER
16
     COUNTY; SAN DIEGO COUNTY
17   SHERIFF’S DEP’T; SHERIFF
18   WILLIAM GORE,
19                                   Defendants.

20
21         Plaintiff Everett Luther, formerly incarcerated at the East Mesa Reentry Facility in
22   San Diego, California, and proceeding pro se, first filed this civil rights action pursuant to
23   42 U.S.C. § 1983 in the Eastern District of California on July 29, 2019. See “Compl.,” ECF
24   No. 1 at 1.
25   I.    Procedural History
26         Because Luther alleged the California Department of Corrections and Rehabilitation,
27   the County of San Diego, the San Diego County Sheriff’s Department, and its Sheriff,
28   William Gore, denied him earned conduct credits, and forced him to “serv[e] a longer
                                                      1
                                                                               3:19-cv-01449-CAB-NLS
 1   sentence in county jail” in violation of the Fourteenth Amendment, id. at 2‒6, his case was
 2   transferred here pursuant to 28 U.S.C. § 1406(a). See ECF No. 4. On January 6, 2020, after
 3   he filed a Motion to Proceed In Forma Pauperis (“IFP”) and a Notice of Change of Address
 4   indicating he was no longer incarcerated, see ECF No. 9, the Court granted Luther leave to
 5   proceed IFP, but dismissed his Complaint sua sponte for failing to state claim pursuant to
 6   28 U.S.C. § 1915(e)(2)(B). See ECF No. 10. Luther was notified of his pleading
 7   deficiencies, and was ordered to file an Amended Complaint within 45 days. Id. at 3‒11.
 8   He was also warned his failure to amend would result in the dismissal of his case. Id. at 11,
 9   citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take
10   advantage of the opportunity to fix his complaint, a district court may convert the dismissal
11   of the complaint into a dismissal of the entire action.”).
12           Luther has not file an Amended Complaint, nearly two months have passed since the
13   Court issued its January 6, 2020 Order, and he has filed no request for an extension of time.
14   “The failure of the plaintiff eventually to respond to the court’s ultimatum–either by
15   amending the complaint or by indicating to the court that [he] will not do so–is properly
16   met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058,
17   1065 (9th Cir. 2004).
18   II.     Conclusion and Order
19           Accordingly, the Court DISMISSES this civil action in its entirety based on
20   Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant to 28
21   U.S.C. § 1915(e)(2)(B), and his failure to prosecute as required by the Court’s January 6,
22   2020 Order. The Court further CERTIFIES that an IFP appeal would not be taken in good
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////
                                                   2
                                                                              3:19-cv-01449-CAB-NLS
 1   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment
 2   of dismissal and close the case.
 3         IT IS SO ORDERED.
 4   Dated: March 4, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
                                                                          3:19-cv-01449-CAB-NLS
